      Case
      Case1:18-cv-08472-PKC
           1:19-cv-04492-PKC Document
                             Document157
                                      70 Filed
                                         Filed04/24/20
                                               04/24/20 Page
                                                        Page11of
                                                              of11




Gregory T. Parks                           Application GRANTED. Defendants' time to respond is extended
Partner
+1.215.963.5170
                                           to August 1, 2020. There will be a conference in this matter on
gregory.parks@morganlewis.com              September 9, 2020 at 2:30pm.

April 24, 2020                             SO ORDERED.
                                           April 24, 2020
Judge P. Kevin Castel
500 Pearl St., Courtroom 11D
New York, NY 10007-1312

Re:      Arkansas Federal Credit Union, et al. v. Hudson’s Bay, et al.
         Case No. 1:19-cv-4492 (PKC) (S.D.N.Y.) [Rel. 1:18-cv-08472-PKC]

Dear Judge Castel:

We represent Defendants Hudson’s Bay Company, Saks Fifth Avenue LLC, Saks & Company LLC,
Saks Incorporated, and Lord & Taylor LLC (“Defendants”) in the above-referenced action, which is
on behalf of financial institutions. We are writing to inform the Court that the parties’ mediation on
the financial institution cases before the Honorable Diane M. Welsh (Ret.), originally scheduled to
take place on March 19, 2020, was rescheduled to May 8, 2020 because of the COVID-19
pandemic. For those same reasons, and because of some difficulties the pandemic is creating with
respect to information that the parties need from third parties, the parties may be looking to
reschedule the mediation again, possibly to a date in June or July. Pursuant to Rules 1(A) and (B)
of Your Honor’s Individual Practices, we write with consent of counsel for Plaintiffs Arkansas
Federal Credit Union and The Summit Federal Credit Union (“Plaintiffs”) to respectfully request an
extension of Defendants’ deadline to respond to Plaintiffs’ Second Amended Complaint, which is
currently due seven (7) days before the scheduled mediation, on May 1, 2020. Defendants are
hopeful that the mediation will obviate the need to file a response, but in the event that it does
not, Defendants respectfully request that the deadline to respond to the Second Amended
Complaint be extended to August 1, 2020. There are no upcoming conferences scheduled before
the Court in this matter.

Plaintiffs graciously consented to this request. There has been one prior request to extend this
deadline, which the Court granted on March 9, 2020. (ECF No. 67.) If approved, this requested
extension will not affect any other scheduled dates.

Respectfully,

/s/ Gregory T. Parks

Gregory T. Parks

cc: All counsel of record (via ECF)




                                                   Morgan, Lewis & Bockius       LLP

                                                   1701 Market Street
                                                   Philadelphia, PA 19103-2921         +1.215.963.5000
                                                   United States                       +1.215.963.5001
